The defendant was convicted at October Term, 1945, Richmond County Superior Court, of murder in the first degree, and sentence of death pronounced upon him in accordance with law. He gave notice of appeal to the Supreme Court, but no case on appeal has been docketed in this Court, and no case on appeal filed in the office of the Clerk of the Superior Court of Richmond County. The time agreed upon by counsel for perfecting the appeal, and any extension of time which may have been granted, has expired, and the Clerk of the Superior Court of Richmond County Certifies that counsel for the defendant informs him that he does not intend to perfect the appeal.
Thereupon, the Attorney-General has caused the record proper to be filed in this Court, and moves the Court that the case and record be docketed, and the appeal dismissed under Rule 17 of the Rules of Practice of this Court.
We have carefully examined the record filed in this case and find no error therein. For the causes stated, the motion of the Attorney-General is allowed, the appeal is dismissed, and the judgment of the lower court is affirmed. S. v. Watson, 208 N.C. 70, 179 S.E. 455; S. v. Johnson,205 N.C. 610, 172 S.E. 219; S. v. Goldston, 201 N.C. 89, 158 S.E. 926;S. v. Hamlet, 206 N.C. 568, 174 S.E. 451.
Appeal dismissed.
Judgment affirmed. *Page 530